NO. 12-18-00084-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

LOWELL QUINCY GREEN,                              §       APPEAL FROM THE 414TH
APPELLANT

V.                                                §       JUDICIAL DISTRICT COURT

THE HONORABLE MATT JOHNSON,
ET AL, APPELLEES                                  §       MCLENNAN COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure and Chapter 14 of the Texas Civil Practice and Remedies Code. See TEX. R. APP. P.
42.3(c); see also Ex Parte Alvarado, No. 13-16-00514-CV, 2016 WL 6520179, at *1 (Tex.
App.—Corpus Christi Nov. 3, 2016, no pet.) (mem. op.).
       On April 3, 2018, we notified Appellant that his notice of appeal failed to contain the
information specifically required by Texas Rules of Appellate Procedure 9.5 and 25.1(e). See
TEX. R. APP. P. 9.5, 25.1(e), 37.1. The notice warned that, unless Appellant filed a proper notice
of appeal on or before May 3, the appeal would be referred to the Court for dismissal. The
deadline has passed and Appellant has not responded to this Court’s April 3 notice.
       Also on April 3, the clerk of this Court notified Appellant that the filing fee in this appeal
is due. See TEX. R. APP. P. 5. Appellant was informed that failure to remit the filing fee on or
before April 13 would result in the Court’s taking appropriate action, including dismissal of the
case without further notice. See TEX. R. APP. P. 42.3(c). On April 24, we notified Appellant that
the filing fee is past due and we requested that Appellant either (1) remit the filing fee or (2) file
an affidavit of inability to pay costs on appeal, along with a copy of his inmate trust account
statement, and an affidavit of previous filings in accordance with Chapter 14. See TEX. CIV.
PRAC. & REM. CODE. ANN. § 14.004 (West Supp. 2016 (if unable to pay the requisite filing fee,
an inmate must file an affidavit or declaration of previous filings that details all previous pro se
actions and contains a certified copy of the inmate’s trust account statement). We informed
Appellant that failure to comply with these requirements on or before May 4 would result in the
Court taking appropriate action, including dismissal of the case without further notice. See TEX.
R. APP. P. 42.3(c). On May 15, Appellant filed an application to proceed in forma pauperis and a
copy of his inmate trust account statement, but did not provide an affidavit of previous filings.
         Because, after notice and an opportunity to cure, Appellant has not filed a compliant
notice of appeal, nor complied with Chapter 14, the appeal is dismissed. See TEX. R. APP. P.
42.3(c); see also TEX. CIV. PRAC. & REM. CODE. ANN. § 14.004; Ex parte Alvarado, 2016 WL
6520179, at *1.
Opinion delivered May 16, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 16, 2018


                                         NO. 12-18-00084-CV


                              LOWELL QUINCY GREEN,
                                    Appellant
                                       V.
                        THE HONORABLE MATT JOHNSON, ET AL
                                    Appellees


                                Appeal from the 414th District Court
                      of McLennan County, Texas (Tr.Ct.No. 2017-3504-5)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.